DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This document is in response to the amendment filed on August 24, 2021. Claims 1-6 and 10-24 are currently pending. Claims 7-9 have been cancelled by Applicant, and claims 22-24 have been newly added. Claims 1-6, and 10-24 have been fully examined.
With respect to the 112 rejections, Applicant’s amendments raise new issues. For example, amended claims 10 (similarly claim 16) is directed to a non-transitory computer-readable storage medium and a portable device. However, the claim recites “receiving by a server…”, “identifying by the server…” and  “decrypting by the server…” This makes the scope of each claim unclear because it is not clear whether the claim is directed to the computer-readable storage medium and the portable device, or to a combination of the computer-readable storage medium, the portable device and the server. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection.

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope	
With respect to claim 10, the scope of the claim is rendered indefinite as claim  is directed to a non-transitory computer-readable storage medium and a portable device. However, the claim recites “receiving by a server…” “identifying by the server…” and  “decrypting by the server…” This makes the scope of each claim unclear because it is not clear whether the claim is directed to the computer-readable storage medium and portable device, or to a combination of the computer-readable storage medium, the portable device and the server. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 16, the scope of the claim is rendered indefinite as claim  is directed to a computer-implemented system that comprises one or more processors and one or more memories. However, the claim recites “receiving by a 
With respect to claims 12 and 18, the scope of each claim is rendered indefinite as claim 12 is directed to the medium of claim 10, and claim 18 is directed to the computer system of claim 16. However, the claims also recite “…wherein the server stores…” This makes the scope of each claim unclear because it is not clear whether each claim is directed to the medium, (computer system), or to a combination of the medium, )computer system) and the server. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claims 13-14, and 19-20, 
Dependent claims 11-15, 17-21 and 23-24 are also rejected for being directed to the limitations of the rejected claims 10 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, 10-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US Patent Publication No. 2016/0019536) in view of Dvorak et al. (US Patent Publication No. 2015/0324789).
With respect to claims 1, 10, and 16 Ortiz et al. teach:
obtaining, by …a device and from a user mobile device, a public key and a first key pair identifier corresponding to the public key; (items 116 and 106 FIG. 7, [0074], [0196], [0206], [0210]-[0215], [0268])
receiving, by the … device, an NFC communication from a consumption machine, wherein the NFC communication comprises expense information; (FIG. 5A, [0162], [0210]-[0215], [0268]-[0269])
encrypting, by the … device, the expense information with the … key to provide encrypted information; (FIG. 5A, [0074], [0163], [0206], [0210]-[0215], [0243]-[0244], [0268])

receiving, by a server, the encrypted information … from the consumption machine; ([0174], [0299], [0340], [0362])
In addition, with respect to claim 10, Ortiz et al. teach:
 	a non-transitory, computer-readable medium storing one or more instructions that, when executed by a computer system of a … device, cause the computer system to perform operations … (FIG. 1, [0070]-[0074])
Moreover, with respect to claim 16, Ortiz et al. teach:
one or more processors of a … device; (FIG. 1, [0059]-[0065], [0070]-[0074])
one or more computer memory devices interoperably coupled with the one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors, perform one or more operations comprising:… (FIG. 1, [0070]-[0074])
	Ortiz et al. do not specifically teach: 
NFC portable device,
obtaining, by the NFC portable device, a current time;
encrypting, by the NFC portable device, the expense information and the current time with the public key to provide encrypted information; 
sending, by the NFC portable device, i) the encrypted information, and ii) the first key pair identifier…
receiving, by a server, the encrypted information and the first key pair identifier…

decrypting, by the server, the encrypted information using the private key to obtain the expense information and the current time.
 However, Dvorak et al. teach:
NFC portable device ([0047]-[0052])
obtaining, by the NFC portable device, a current time; ([0096]-[0097], [0129])
encrypting, by the NFC portable device, the expense information and the current time with the public key to provide encrypted information; ([0100]-[0101], [0129], [0136], Claim 1)  
sending, by the NFC portable device, i) the encrypted information, and ii) the first key pair identifier … ([0100]-[0101], [0118], [0129], [0136], Claim 1, 9, 19, 24)  
receiving, by a server, the encrypted information and the first key pair identifier…([0100]-[0101], [0118], [0129], [0136], Claims 25, 26)
identifying, by the server, a private key that corresponds to the public key based on the first key pair identifier, ([0112], [0118], [0122], [0124], [0129], [0133], [0136], [0151])
decrypting, by the server, the encrypted information using the private key to obtain the expense information and the current time. ([0112]-[0113], [0119], [0122], [0124], [0129], [0134], [0136], [0152])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-signed transaction, as taught by Dvorak et al. into the transaction management system of 
With respect to claims 2, 11, and 17, Ortiz et al., and Dvorak et al. teach the limitations of claims 1, 10, and 16.
Moreover, Ortiz et al. teach:
NFC portable device obtains, from the user mobile device, writing information comprising account identification information of a user account associated with the first key pair identifier, and wherein sending the encrypted information and the first key pair identifier to the consumption machine comprises sending the account identification information to the consumption machine. ([0085]-[0087], [0143])
With respect to claims 3, 12, and 18, Ortiz et al., and Dvorak et al. teach the limitations of claims 2, 11, and 17.
Moreover, Ortiz et al. teach:
wherein the server stores a correspondence between the account identification information and a plurality of key pair identifiers, wherein the plurality of key pair identifiers comprise the first key pair identifier. ([0076], [0122], [0136]-[0137], [0143], [0149])
With respect to claims 4, 13, and 19, Ortiz et al., and Dvorak et al. teach the limitations of claims 1, 10, and 16.
Moreover, Ortiz et al. teach:
the server performs, based on the current time, a timeliness verification before the server deducts the payment amount. (0154], [0214])
In addition, Dvorak et al. teach:

With respect to claims 6, 15, and 21, Ortiz et al., and Dvorak et al. teach the limitations of claims 4, 13, and 19.
Moreover, Dvorak et al. teach:
	the NFC portable device is a NFC-enabled wearable device or a card. ([0047], [0052]) 
	
Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al., in view of Dvorak et al., further in view of Ben Ayed (US Patent No. 8,905,303)
With respect to claims 5, 14, and 20, Ortiz et al., and Dvorak et al. teach the limitations of claims 4, 13, and 19.
Ortiz et al. and Dvorak et al. do not explicitly teach:
comparing the current time with a server time and determining whether a time difference between the current time and the server time satisfies a predetermined threshold.
However, Ben Ayed teaches:
comparing the current time with a server time and determining whether a time difference between the current time and the server time satisfies a predetermined threshold. (Col. 10 ll. 26-67)


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al., in view of Dvorak et al., further in view of Desai et al. (US Patent Publication No. 2014/0020068).
With respect to claims 22-24, Ortiz et al., and Dvorak et al. teach the limitations of claims 1, 10 and 16.
Ortiz et al. and Dvorak et al. do not explicitly teach:
receiving, by the NFC portable device, the NFC communication from the consumption machine based on the NFC portable device touching the consumption machine.
However, Desai et al. teach:
receiving, by the NFC portable device, the NFC communication from the consumption machine based on the NFC portable device touching the consumption machine. ([0300], [0529])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NFC enabled POS of Desai et al., into the transaction management system of Ortiz et al., and Dvorak et 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685   

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685